MORROW, Presiding Judge.
The conviction is for the unlawful manufacture of intoxicating liquor; penalty assessed at .confinement in the penitentiary for two years.
The indictment appears regular and properly presented. The record is before this court without bills of exception or statement of facts.
A motion for a continuance was made, but in the absence of the evidence upon which the conviction is based, the action of the trial court will be binding upon this court.
The motion for new trial presents nothing that would justify overturning the judgment.
The judgment and sentence are regular.
Perceiving no error, the judgment is affirmed.